DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 23 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi et al (US# 2014/0373526).
	Ohnishi et al disclose all the limitations of the instant claims including; a housing having a first half housing 172F and a second half housing 172R, in which an electric motor 72 and a gear unit 74 are situated, a first centering opening 177a and a second centering opening 177a being in the first half housing 172F, and a first insertion opening 177b and a second insertion opening 177b being in the 

    PNG
    media_image1.png
    1010
    1235
    media_image1.png
    Greyscale

Regarding claim 15, a line in the “up” direction of figure 4 passing through the identified openings can be considered a common longitudinal axis.
Regarding claim 16, Ohnishi et al also discloses the first insertion opening 177b in the second housing 172R is a passage, the first centering opening 177a in the first half housing 172F communicating with the first insertion opening 177b.  Note openings 177a and 177are axially aligned and communicate with each other prior to insertion of pin 177.  Figure 4.  It is further noted that a “opening” in its broadest sense is a cylindrical absence of material.  Thus, openings 177 and 177a can be considered to extend through one another as broadly recited.

	Regarding claim 27, Ohnishi et al disclose providing a first half housing 172F and a second half housing 172R of a housing172 , in which it is possible to situate an electric motor 72 and a gear unit 74;  providing a first centering opening 177a and a second centering opening 177a in the first half housing 172F, and a first insertion opening 177b and a second insertion opening 177b in the second half housing, the first centering opening being concentric with respect to the first insertion opening and the second centering opening being concentric with respect to the second insertion opening;  and engaging a first mounting pin 177 protruding from the first centering opening into the first insertion opening and a second mounting pin 177 protruding from the second centering opening into the second insertion opening for centering the second half housing on the first half housing, and providing a third centering opening in a housing bottom of the first half housing, a third mounting pin being insertable into the third centering opening for position the first half housing relative to the second half housing.  Figure 4 [0093] and the annotated figure above.

Allowable Subject Matter
Claims 12, 17, and 19-22 are allowed.

Response to Arguments
Applicant's arguments filed 2/04/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112(b) rejection are persuasive.  
Regarding Ohnishi et al, please note the updated rejections above.  Regarding the two holes 177a of Ohnishi et al, the examiner maintains that there are an additional two holes 177a on the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK